DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks & Election/Restrictions
Applicant’s election with traverse of Species II-A, Claims 2-4, filed on 5/02/22 is acknowledged.  
The traversal is on the grounds that the features of all the Groups and Species are so related that that they do not present a serious search burden for the application.
This is not found persuasive because the examiner has established a prima facie case, filed on 3/04/22, that the inventions of Species I-II do have mutually exclusive characteristics under MPEP 806.04(f) where “ one claim recites limitations which under the disclosure are found in a first species but not in second or other species, while another claim in second species recites the limitations disclosed only for the second species and not the first nor the other; and the mutually exclusive characteristics  are patterned similarly in subsequent species”
In accordance with MPEP § 803, the examiner has demonstrated that the inventions of Species I-II are distinct as claimed (filed on 3/04/22) and a serious burden would be placed on the examiner for prosecution of all Species, as discussed above.
Therefore, the Restriction Requirement is deemed proper and is therefore made FINAL. Claims 1 and 5-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected Group and Species. Applicants are required to cancel these nonelected Claims (1 and 5-26) or take other appropriate action. 
An Office Action on the merits of Claims 2-4 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2021/0010498).
	Regarding claim 2, Wang teaches a method of assembling a fastener structure (Fig. 43, 1-5 or Fig. 53, 60) on a plate body (10), in which the fastener structure has a body portion (4) and a fastening body (3), the fastening body combines movably with the body portion, and the fastening body has a head (Fig. 5, 31) and a fastening portion (33), the method comprises the following steps: 
providing a tool (Fig. 53, 90; Page 9, Para. 0185) to pick up the fastener structure (60); 
using the tool to move the fastener structure to an assembly position (103) of the plate body (10); and 
using the tool or pressing device to press (Page 8; Para. 0178, lines 15-24) the fastener structure or the type of fastening member (Figs. 50 & 51, Items 1-4) to the plate body (10), and loosening or releasing (Page 9, Para. 0183, lines 8-9) the fastener structure from the tool to make the fastener structure provided on the assembly position of the plate body (10). 
Regarding claim 3, Wang teaches using the tool to elastically press (Page 8; Para. 0178, lines 15-24) the fastener structure or the type of fastening member (Figs. 50 & 51, Items 1-4) to the plate body (10), and loosening or releasing (Page 9, Para. 0183, lines 8-9) the fastener structure from the tool to make the fastener structure provided on the assembly position of the plate body (10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang in view of Napier et al (US 2002/0134811).
Regarding claim 4, Wang teaches a method of assembling a fastener structure (Fig. 43, 1-5 or Fig. 53, 60) including the limitations of and loosening or releasing (Page 9, Para. 0183, lines 8-9) the fastener structure from the tool to make the fastener structure provided on the assembly position of the plate body (10), which reads on applicant’s claimed invention.
However, Wang does not teach allowing the tool to sense a feedback message of the fastener structure contacting with the plate body.
Napier et al teach a power tool (Fig. 1, 10) with feedback sensor (27) or position sensor(28) to ensure that a fastener is properly positioned to contact a communication wire (Para.0074).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of assembling a fastener structure of Wang by applying the system of feedback or position sensor, as taught by Napier et al, in order to ensure that the fastener is properly positioned to contact plate body (10) through the tool to sense a feedback message of the fastener structure contacting with the plate body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
June 14, 2022